UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4445



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERIC EVERHART,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CR-02-62, CR-03-8)


Submitted:   October 23, 2003             Decided:   October 29, 2003


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Raymond H. Yackel, Jr., LAW OFFICE OF RAYMOND H. YACKEL,
Morgantown, West Virginia, for Appellant. Thomas E. Johnson, United
States Attorney, John C. Parr, Assistant United States Attorney,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eric Everhart pled guilty to conspiracy to possess heroin with

intent to distribute, 21 U.S.C. § 846 (2000), and a criminal

forfeiture information. 21 U.S.C.A. § 853 (West 1999 & Supp. 2003).

He was sentenced to a term of 110 months imprisonment.            Under the

terms of his plea agreement, Everhart waived the right to appeal

his sentence.    Everhart's attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), raising as a potentially

meritorious issue the district court’s denial of an adjustment for

acceptance of responsibility, USSG § 3E1.1 (2002), but asserting

that, in his view, there are no meritorious issues for appeal.

Everhart   has   been   informed   of   his   right   to   file   a   pro   se

supplemental brief, but has not filed a brief.              We affirm the

conviction and dismiss that portion of the appeal in which Everhart

contests his sentence.

     A defendant may waive his right to appeal if the waiver is

knowing and voluntary.     United States v. Brown, 232 F.3d 399, 402

(4th Cir. 2000); United States v. Marin, 961 F.2d 493, 496 (4th

Cir. 1992). Our review of Everhart’s guilty plea hearing, conducted

according to Rule 11 of the Federal Rules of Criminal Procedure,

discloses that Everhart’s waiver of his appeal right was knowing

and voluntary.    Pursuant to Anders, this court has reviewed the

record for reversible error and found none.           We therefore affirm

the conviction and dismiss the appeal of the sentence.            This court


                                    2
requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel     may   move    this    court       for   leave    to     withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the   court   and     argument     would    not   aid   the

decisional process.




                                  AFFIRMED IN PART AND DISMISSED IN PART




                                          3